Banke, Chief Judge.
The appellant brought this action in the State Court of DeKalb County to foreclose an alleged security interest in various items of medical equipment and furniture. This security interest was allegedly given to secure promissory notes executed in connection with the appellee’s purchase of the appellant’s medical practice. The trial court, sitting without a jury, denied foreclosure, finding as a matter of fact that the security agreement was a matter of on-going negotiations between the parties upon which mutual assent was never attained. The appellant contends on appeal that the trial court erred “by determining as a matter of law that there was not a valid and enforceable security agreement between the parties from which the appellant would have a right to foreclose.” Held:
“Findings of fact shall not be set aside unless clearly erroneous, and due regard shall be given to the opportunity of the trial court to judge the credibility of the witnesses.” OCGA § 9-11-52. “Thus, in cases of this nature, the trial judge sits as trier of fact, and his findings are analogous to the verdict of a jury and should not be disturbed if there is any evidence to support them.” Comtrol, Inc. v. HK Corp., 134 Ga. App. 349, 352 (214 SE2d 588) (1975). There was evidence in this case to support the trial court’s findings, and consequently the judgment denying foreclosure will not be disturbed on appeal.

Judgment affirmed.


Pope and Benham, JJ., concur.